DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
Claims 1, 5, 9 and 13-19 are unpatentable under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claimed inventions are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea of displaying options comprising a virtual token and virtual token board and instructing a computer, i.e. “automatically generating” for cooking as taught by Terakami (4309584; col. 5 lines 11-14) and Vaseloff (20040056761). 
With respect to step 1, Independent claim 1 recites a process, “using a cooking device” thus satisfying Step 1 of the Patent Office’s eligibility guidance test. 
However the process does not satisfy Step 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance since a general purpose programed computer with a display, virtual token board and the act of displaying the “token” is not sufficient “to integrate the abstract idea into a practical application”.  (Current standard).  The claims solely require a manner of displaying on a display of a cooking device, the claims do not require the program for cooking or performing an actual cooking step or transformation and instead is directed to displaying information to a user.  
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).  If appellant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 
With respect to Step 2A of the eligibility test whether the claims are directed to a judicial exception (Prong 1) and whether the judicial exception is integrated into a practical application (Prong 2).  The examiner notes that judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  It is noted the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea.  In the instant case, under its broadest reasonable interpretation, the claims cover performance of the limitation in the mind but for the recitation of generic computer components for displaying, thus it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.
In the instant case Appellants claims fail the eligibility test of Step 2A, Prong 1.  The claim recites the field of use as “for using one or more cooking programs”… “using a cooking device” but in this case imposes no limits on the process of cooking or type of cooking or cooking product, merely “placing” and “cooking” which are not program dependent but a manual user instruction.  The claims require mere providing of options on a display, i.e. display options, to display a result i.e. “automatically generating” as taught by Ewald (6209447), Juergens (20060185810), Vaseloff (20040056761) and Terakami (4309584; col. 5 lines 11-14) depending on cooking time and/or temperature and do not add any meaningful limits of cooking.  The computers and touch screens are used in their conventional way for “displaying”.  The claims merely encompass the abstract ideas of displaying stored information and using a display to provide a user options and/or using categories to organize, store and display information such as is known with paper cook books and numerical times and temperature observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. The mere “displaying” of a cooking program, in the instant case as a “virtual token”, i.e. computer display, is insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since mere 
Thus with regard to Prong 2A, the Guidance states that a judicial exception in conjunction with an improvements to the functioning of a computer is eligible.  However mere instructions to implement an abstract idea on a computer, or merely use of a computer as a tool to perform an abstract idea are not indicative of integration into a practical application.
With respect to step 2B, the element is conventional, well-understood, routine, conventional activity in the field as taught by Terakami (4309584; col. 5 lines 11-14), Ewald (6209447), Vaseloff (20040056761) and Juergens (20060185810) where appellants recitation of “displaying”, on the virtual token board, virtual tokens corresponding to a cooking program along a time bar and providing operational timing information fails to provide sufficient specificity to be integrated into a practical application, thereby failing the eligibility test of Step 2, Prong 2.
For example, when evaluating the claim reciting an abstract idea and a series of data displaying steps, the claims recite the abstract ideas of displaying information and using a display to identify options and/or using categories to organize, store and display information.  The combination of steps gather and display data in a conventional manner as taught by Ewald (6209447), Vaseloff (20040056761) and Juergens (20060185810) and merely uses a computer as a tool to perform the abstract idea.
The examiner evaluates whether the claims provide additional element(s) or combination of elements including a space scale which provides level information and associated virtual token amount(s) to no more than: mere instructions or options to implement the idea on a computer for more than one food to be cooked at defined location within a cooking device as taught by Ewald (6209447), Vaseloff (20040056761)and Juergens (20060185810) visually and post‐solution activity, i.e. user choice that could be attached to any cooking device using known pre-stored data. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself since the claims are mere instructions and choices of known cooking methods as taught by Ewald (6209447), Vaseloff (20040056761) and Juergens (20060185810).  The claims merely encompass the abstract ideas of displaying stored information and using a display to identify options and/or using categories to organize, store and display information as is typical of cook books.  The claim fails to improve the recited technological field. The steps merely display options and do not add any meaningful limits on cooking a food.

With regard to the particularity of the machine, Applicant recites a generic cooking device which is insufficient to provide an inventive concept. Applicant’s Specification lists several different types of cooking devices, leading one to determine that Applicant’s recitation of a cooking device is insufficient to provide particularity to the claimed machine.
While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s generic cooking device is merely a machine on which the method operates. As indicated above, Applicant’s Specification discloses that the method is implemented by a processor that directs the operation of a cooking device. Cooking devices perform vastly different operations with different methods and outcomes. Application of the same “method for using one or more cooking programs” on such disparate cooking devices shows that the cooking device is merely a machine on which the control method operates, failing to provide significantly more than an abstract idea.
Taken alone or as an ordered combination, the additional elements of claims 5, 9 and 13-19 do not amount to a claim as a whole that is significantly more than the exception in view of Vaseloff (20040056761).  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 9 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase “placing the one or more foods in the cooking device according to the displayed virtual token board”.  Independent claim 1 directed to a method “for using one or more cooking programs” and thus the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches displaying levels indicating a location for placement of the food, the specification is silent to “using one or more cooking programs”… “placing the one or more foods in the cooking device”.  The specification is silent to a provided cooking program and a corresponding cooking device which is capable of “placing the one or more foods in the cooking device”.

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 9 and 13-19 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for displaying levels indicating a location for placement of the food, the specification is silent to “using one or more cooking programs”… “placing the one or more foods in the cooking device”.  The specification is silent to a provided cooking program and a corresponding cooking device which is capable of “placing the one or more foods in the cooking device” and thus the specification does not reasonably provide enablement for “using one or more cooking programs”… “placing the one or more foods in the cooking device”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  Although the specification makes reference to displaying option for cooking food in a cooking device, the teaching of “using one or more cooking programs”… “placing the one or more foods in the cooking device” is not disclosed in the specification and thus the phrase of claim 1 lacks enablement.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1, 5, 9 and 13-19 it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claim 1 reads on a cooking program to achieve automated “placing the one or more foods in the cooking device” while the specification is silent to a computer program and corresponding structure to accomplish the claimed “placing the one or more foods in the cooking device”.
(b) There is no direction or guidance presented for “using one or more cooking programs”… “placing the one or more foods in the cooking device”.
(c) There is an absence of working examples concerning “using one or more cooking programs”… “placing the one or more foods in the cooking device”.		
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1, 5, 9 and 13-19.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 9 and 13-19 rejected due to the term “using” of claims 1, 5, 9, 13 with respect to the phrases “using one or more cooking programs to cook one or more foods using a cooking device” and “using the cooking device processor”.  Specifically with respect to the term "using" since attempts to claim a process without setting forth any steps involved in the process raises an issue of indefiniteness since it merely recites a use without any active, positive steps delimiting how this use is actually practiced. (See MPEP 2173.05(q) “Use” Claims).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, 13-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juergens et al. (20060185810).
Juergens teaches a method for using one or more cooking programs (par. 0024, 0039) to cook one or more foods (par. 0024) using a cooking device having a cooking device processor (par. 0024, 0039) and a cooking device display (par. 0019), comprising:
Displaying, automatically on the cooking device display, a virtual token board (par. 0032) comprising a time scale (par. 0033) which provides time information indicating a time when the one or more foods are cooking (par. 0033), and a space scale (par. 0032) which provides levels indicating a location where the one or more foods are cooking or will be cooked (par. 0032).
Displaying, automatically on the cooking device display, one or more virtual tokens corresponding to the one or more cooking programs (par. 0033; upon loading) and
Automatically, (par. 0033; upon loading) changing one or more regions of the virtual token board to have one or more new visual characteristics (par. 0024; par. 0033 symbol upon loading) in response to a user adding (par. 0033 upon loading) or proposing to add a new virtual token (par. 0032 rack specific) to the virtual token board (par. 0032, 0033 rack specific visual display).
Placing one or more foods in the cooking device according the displayed virtual token board (par. 0032, 0033).
Cooking the one or more foods using the cooking device (par. 0025).
With respect to claim 5, checking, using the cooking device processor (par. 0036) compatibility (par. 0033; OK key) of the new virtual token with the one or more virtual tokens on the virtual token board for which corresponding cooking programs have 
Checking, using the cooking device processor, each level of the space scale of the virtual token board and identifying time gaps (par. 0032; occupied vs unoccupied par. 0033 last 8 lines) and determining which of the identified time gaps are long enough to receive the new virtual token (par. 0033; unoccupied) and which of the identified time gaps are too short to receive the new virtual token (par. 0033 occupied) where it is noted the claims do not require a positive method step merely broadly “determining”.
Claim 13, checking, using the cooking device processor, compatibility of the new virtual token with the one or more virtual tokens on the virtual token board for which corresponding cooking programs run (par. 0036), at least in part, simultaneously with the identified time gaps which are determined to be long enough to receive the new virtual token (par. 0033, 0036), 
Identifying, using the cooking device processor, which of the simultaneously running virtual tokens are compatible and which of the simultaneously running virtual tokens are incompatible (par. 0033; time difference) and
Determining, using the cooking device processor which of the identified time gaps which are determined to be long enough to receive the new virtual token (par. 0033; unoccupied) have one or more incompatible simultaneously running virtual tokens (par. 0033 already active) and which of the identified time gaps which are determined to be long enough to receive the new virtual token have no incompatible simultaneously running virtual tokens (par. 0033; unoccupied).
Wherein the changing of the one or more regions to have one or more new visual characteristics (par. 0033; symbol blinking; display time) further comprises changing to a new visual characteristic a region corresponding to the identified time gaps which are determined to be long enough to receive the new virtual token (par. 0033; symbol blinking; display time) and determined to have one or more incompatible simultaneously running virtual tokens (par. 0033 not blinking, occupied).
Wherein the changing of the one or more regions to have one or more new visual characteristics further comprises changing to a new visual characteristic a region corresponding to the identified time gaps which are determined to be long enough to receive the new virtual token (par. 0033; rack specific blinking) and determined to .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Juergens et al. (20060185810).
Juergens is taken as above.
Juergens teaches the display for visually indicating to the user information.  In addition to teaching symbols, Juergens teaches providing visual indicators which inherently are of a color.
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the visual display of Juergens, and the corresponding visual 
With respect to the claimed desired color being yellow or green, since Juergens teaches visual indicators which inherently comprise a color in order to be identified and since matters relating to ornamentation, i.e. a desired color which have no mechanical function different from that of the visual indicator of Juergens cannot be relied upon to patentably distinguish the claimed invention from the prior art.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired color to achieve a same function of visual indication as taught by Juergens.

Response to Arguments
With respect to applicants urging directed to the 101 rejection and specifically the urging that the claims require placing a food in a cooking device.  It is initially noted the claims are drawn to a cooking program.  In the instant case Appellants claims fail the eligibility test of Step 2A, Prong 1.  The claim recites the field of use as “for using one or more cooking programs”… “using a cooking device” but in this case imposes no limits on the process of cooking or type of cooking or cooking product, merely “placing” and “cooking” which are not program dependent but a manual user instruction.  The claims require mere providing of options on a display, i.e. display options, to display a result i.e. “automatically generating” as taught by Ewald (6209447), Juergens (20060185810), Vaseloff (20040056761) and Terakami (4309584; col. 5 lines 11-14) depending on cooking time and/or temperature and do not add any meaningful limits of cooking.  The computers and touch screens are used in their conventional way for “displaying”.  The claims merely encompass the abstract ideas of displaying stored information and using a display to provide a user options and/or using categories to organize, store and display information such as is known with paper cook books and numerical times and temperature observation, evaluation, judgment and opinion.  The claims cover performance of the limitation in the mind but for the recitation of generic computer components, thus it is still in the mental processes grouping since the claim limitation can be performed in the mind. The mere “displaying” of a cooking program, in the instant case as a “virtual token”, i.e. computer display, is insignificant extra-solution activity and thus the judicial exception is not integrated into a practical application since mere instructions to implement an abstract idea on a computer and merely uses a computer as a tool to perform an abstract idea.
Thus with regard to Prong 2A, the Guidance states that a judicial exception in conjunction with an improvements to the functioning of a computer is eligible.  However mere instructions to implement 
With respect to applicants urging directed to particularity of the machine, while use of a machine to accomplish a claimed method may provide an inventive concept, applicant’s generic cooking device is merely a machine on which the method operates. As indicated above, Applicant’s Specification discloses that the method is implemented by a processor that directs the operation of a cooking device. Cooking devices perform vastly different operations with different methods and outcomes. Application of the same “method for using one or more cooking programs” on such disparate cooking devices shows that the cooking device is merely a machine on which the control method operates, failing to provide significantly more than an abstract idea.
With respect to applicants urging of a specific time scale which corresponds to examples in the specification and thus in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a time scale which is a time bar or time axis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Though applicant urges a difference between the reference and the claimed “time scale”, the claims are silent to a “time bar” or “time axis” as urged by applicant and merely claim the broad “time scale” to provide time information as taught by Juergens.
With respect to applicants urging of a virtual token which “can be arranged along the time axis and space axis” and thus in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to applicants urging Juergens is silent to virtual token corresponding to a cooking program, applicant is urged to par. 0033 which teaches a symbol and with respect to claim 9, Juergens teaches such.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN N LEFF whose telephone number is (571)272-6527.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571)270-34753475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792